*242OPINION OF THE COURT
LARSEN, Justice.
Appellant was arrested for the shooting death of one Sylvester Quattlebaum in June of 1976. He proceeded to trial without a jury and was found guilty of murder of the third degree and possessing instruments of a crime. After denial of post-verdict motions, appellant was sentenced to concurrent terms of imprisonment of six to twenty years and two and one-half to five years, and this direct appeal followed.
Appellant raises four issues. In his first two contentions, appellant alleges that the courts below erred in not suppressing the incriminating statements he made six hours after his arrest as involuntary and the product of unnecessary delay. Next, appellant alleges that the trial court erred in admitting the hysterical statements his sister made within moments of the shooting under the res gestae exception to the hearsay rule. And, finally, appellant contends that, as a matter of law, he was guilty of voluntary manslaughter rather than murder of the third degree. We have reviewed the record and find each of these issues to be without merit.
Accordingly, the judgments of sentence are affirmed.